DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 16-39 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,343,604. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 16 is anticipated by claim 1 of the patent.
	Claim 17 is anticipated by claim 13 of the patent.
	Claim 18 is anticipated by claim 13 of the patent.
	Claim 19 is anticipated by claim 2 of the patent.
	Claim 20 is anticipated by claim 3 of the patent.
	Claim 21 is anticipated by claim 1 of the patent.
	Claim 22 is anticipated by claim 5 of the patent.
	Claim 23 is anticipated by claim 6 of the patent.
	Claim 24 is anticipated by claim 7 of the patent.
	Claim 25 is anticipated by claim 8 of the patent.
	Claim 26 is anticipated by claim 9 of the patent.
	Claim 27 is anticipated by claim 10 of the patent.
	Claim 28 is anticipated by claim 11 of the patent.
	Claim 29 is anticipated by claim 12 of the patent.
	Claim 30 is anticipated by claim 14 of the patent.
	Claim 31 is anticipated by claim 15 of the patent.
	Claim 32 is anticipated by claim 16 of the patent.
	Claim 33 is anticipated by claim 17 of the patent.
	Claim 34 is anticipated by claim 2 of the patent.
	Claim 35 is anticipated by claim 3 of the patent.
	Claim 36 is anticipated by claim 14 of the patent.
	Claim 37 is anticipated by claim 5 of the patent.
	Claim 38 is anticipated by claim 6 of the patent.
	Claim 39 is anticipated by claim 7 of the patent.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 16-18, 20, 22-24, 27, 30, 33, 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar, U.S. Patent No. 5,706,360 (hereinafter Khandekar) in further view of Sapiejewski, U.S. Patent Application Publication No. 2013/0129106 (hereinafter Sapiejewski).
	Regarding claim 16, Khandekar discloses a headset (from Figure 1, see unit 10) comprising:
	two ear cups (from Figure 1, see units 14 and 20), wherein each ear cup comprises a foam ring (from Figure 1, see unit 16) having a channel, and wherein the channel of each foam ring is a hollow area that extends between a perimeter of the foam ring and a center space defined by the foam ring (see Figure 2B). 

	Further regarding claim 16, Khandekar does not teach circuitry operable to determine, according to acoustic waves captured by one or more microphones, a configuration of the headset. All the same, Sapiejewski discloses circuitry operable to determine, according to acoustic waves captured by one or more microphones, a configuration of the headset (see paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art to modify Khandekar with circuitry operable to determine, according to acoustic waves captured by one or more microphones, a configuration of the headset as taught by Sapiejewski. This modification would have improved the system’s efficiency by providing noise reduction that is appropriate for a given environment as suggested by Sapiejewski. 

	Regarding claim 17, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 18, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 20, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 22, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 23, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 24, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 27, Khandekar as modified by Sapiejewski discloses the claimed feature. 

	Regarding claim 30, Khandekar discloses a system comprising:
	a headset (from Figure 1, see unit 10) comprising two ear cups (from Figure 1, see units 14 and 20), wherein each ear cup comprises a foam ring (from Figure 1, see unit 16) having a channel, and wherein the channel of each foam ring is a hollow area that extends between a perimeter of the foam ring and a center space defined by the foam ring (see Figure 2B).

	Further regarding claim 30, Khandekar does not teach non-transitory machine readable storage having code stored thereon, wherein when code is executed by a computing device, the computing device is configured to determine, according to acoustic waves captured by one or more microphones, a configuration of the headset. All the same, Sapiejewski discloses non-transitory machine readable storage having code stored thereon, wherein when code is executed by a computing device, the computing device is configured to determine, according to acoustic waves captured by one or more microphones, a configuration of the headset (see paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art to modify Khandekar with non-transitory machine readable storage having code stored thereon, wherein when code is executed by a computing device, the computing device is configured to determine, according to acoustic waves captured by one or more microphones, a configuration of the headset as taught by Sapiejewski. This modification would have improved the system’s efficiency by providing noise reduction that is appropriate for a given environment as suggested by Sapiejewski. 

	Regarding claim 33, Khandekar as modified by Sapiejewski discloses the claimed feature.

Regarding claim 35, Khandekar as modified by Sapiejewski discloses the claimed feature. 

Regarding claim 37, Khandekar as modified by Sapiejewski discloses the claimed feature.

Regarding claim 38, Khandekar as modified by Sapiejewski discloses the claimed feature.

Regarding claim 39, Khandekar as modified by Sapiejewski discloses the claimed feature.

5.	Claims 19 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Sapiejewski in view of Chen, U.S. Patent Application Publication No. 2013/0223669 (hereinafter Chen).
	Regarding claim 19, the combination of Khandekar and Sapiejewski does not teach that the circuitry is operable to apply a bass boost to the audio signal. All the same, Chen discloses that the circuitry is operable to apply a bass boost to the audio signal (see paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Sapiejewski wherein the circuitry is operable to apply a bass boost to the audio signal as taught by Chen. This modification would have improved the system’s convenience by providing a pair of headphones with a modifiable timbre as suggested by Chen.

Claim 34 is rejected for the same reasons as claim 19.

6.	Claims 21 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Sapiejewski in view of Grone et al, U.S. Patent Application Publication No. 2015/0078570 (hereinafter Grone).
	Regarding claim 21, the combination of Khandekar and Sapiejewski does not discloses that the circuitry is operable to determine whether eyewear is worn by the user of the headset. All the same, Grone discloses that the circuitry is operable to determine whether eyewear is worn by the user of the headset (see paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Sapiejewski wherein the circuitry is operable to determine whether eyewear is worn by the user of the headset as taught by Grone. This modification would have improved the system’s flexibility by providing a headphone which can be adapted to whether the user is a spectacles wearer or not as suggested by Grone. 

	Claim 36 is rejected for the same reasons as claim 21.

7.	Claims 25, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Sapiejewski in further view of Reuss, U.S. Patent Application Publication No. 2010/0042781 (hereinafter Reuss).	
	Regarding claim 25, the combination of Khandekar and Sapiejewski does not explicitly teach that the headset comprises memory operable to store a plurality of adjustments for application to the audio signal. All the same, Reuss discloses that the headset comprises memory operable to store a plurality of adjustments (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Sapiejewski wherein the headset comprises memory operable to store a plurality of adjustments as taught by Reuss. This modification would have improved the system’s flexibility by allowing the software or firmware in the headset to be augmented. 

	Regarding claim 26, the combination of Khandekar and Sapiejewski as modified by Reuss discloses the claimed feature. 

	Regarding claim 28, the combination of Khandekar and Sapiejewski does not teach that the audio signal is received wirelessly. All the same, Reuss discloses that the audio signal is received wirelessly (see paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Sapiejewski wherein the audio signal is received wirelessly as taught by Reuss. This modification would have improved the system’s flexibility by providing different ways of receiving the audio signal. 

	Claim 31 is rejected for the same reasons as claim 25.
	Claim 32 is rejected for the same reasons as claim 26. 

8.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Khandekar combined with Sapiejewski in further view of Gresko, U.S. Patent No. 7,853,034 (hereinafter Gresko).	
	Regarding claim 29, the combination of Khandekar and Sapiejewski does not explicitly teach that each foam ring is covered by a liner. All the same, Gresko discloses this feature (see Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Khandekar and Sapiejewski wherein each foam ring is covered by a liner as taught by Gresko. This modification would have improved the system’s reliability by wicking moisture. 
		
Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 19, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652